Citation Nr: 1524112	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  13-36 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and a mood disorder not otherwise specified.

3.  Entitlement to service connection for the residuals of a traumatic brain injury.


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1991 to March 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Board has reviewed all pertinent evidence in the Veteran's claims file, including all relevant evidence contained in his Virtual VA and the Veterans Benefits Management System (VBMS) efolders.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The September 2012 rating decision and October 2013 Statement of the Case (SOC) identify various VA medical records that were reviewed and considered by the RO; however, none of these VA medical records have been associated with the paper or electronic claims file.  As such, this matter must be remanded so that those records may be associated with the file.

Additionally, a review of the claims file shows that the Veteran is still receiving treatment from VA for his psychiatric symptoms.  On remand, all of the Veteran's outstanding VA medical records should be obtained and associated with the claims file.  See 38 C.F.R. § 3.159(c)(2) (concerning VA's duty to obtain VA medical records); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all VA medical records concerning the Veteran's treatment for psychiatric symptoms, low back symptoms, headaches or any other residual of traumatic brain injury.  These records should include, but not be limited to, those identified in the September 2012 rating decision and October 2013 SOC.

2.  Invite the Veteran to identify any additional medical providers who treated him for his psychiatric symptoms, low back symptoms, headaches or residuals of his claimed traumatic brain injury.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.

3.    Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service psychiatric symptoms, low back symptoms, headaches or other symptoms related to his claimed traumatic brain injury.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  After completing the above development and any other development deemed appropriate, to include consideration of whether a VA examination is warranted, readjudicate the remanded issues.  If any of the benefits sought on appeal remain denied, furnish the Veteran with a Supplemental SOC and afford him the opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




